Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election by Original Presentation
2.	Newly submitted claims 11-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 11 is directed to a localization system, comprising: a signal generator configured to generate a first signal for transmission to a backscatter node, the first signal including information indicative of a backscatter switching rate of the backscatter node; and at least one computer configured to: generate one or more symbols based on information received from the backscatter node, the received information corresponding to the backscatter switching rate, transmit, in one or more second signals, the one or more symbols to the backscatter node, the one or more symbols transmitted during a time when the backscatter node is operating within a first reflective state greater than a second reflective state of the backscatter node; and estimate a channel of the backscatter node based on at least one signal received from the backscatter node in response to the one or more transmitted symbols.
However, claims 1 and 6 are distinctly and independently claiming a system/method of wirelessly transmitting a largeband signal in such a way that the largeband signal travels from the one or more transmitters to a backscatter node, reflects from the backscatter node and travels to the one or more RF receivers, and to identify, based on the measurements, when the backscatter node is in a first reflective state and when the backscatter node is in a second reflective state, the first reflective 
The Examiner firmly submits that the details of a system/method recited in claims 1-10 are different embodiment which are non-obvious, distinct, independent, and present a non-overlapping search in comparison to claims 11-20. In contrast, claims 11-20 no focus on the details of backscatter switching rate and generating symbols, which are different of a search embodiment in comparison to claims 1-10. 
The Examiner recommends that if Applicant wishes to pursue the distinct embodiment of claims 11-20, a divisional application be filed. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
3.	Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. Applicant asserts (Page 9 of Remarks):
A)	Cited reference does not teach or suggest measurement not taken when the backscatter node is transitioning between the first and second reflective states.
B) 	However, Examiner very kindly direct applicant to shortened cycle of frequency-modulation results in a decreased spread of an unwanted signal component arising from reflection of the radar wave from a road surface, thus facilitating measurement of a frequency component of the beat signal due to reflection of the radar wave from a desired target, which results in increased accuracy of finding beat frequencies (Natsume, ¶0033). Also, A/D converter 10 is responsive to a modulation command signal from the signal processor 34 to produce a modulating signal in the form of a triangular wave.  The modulating signal is inputted through a buffer 12 to the voltage-controlled oscillator 14.  The voltage-controlled oscillator 14 outputs a high-frequency signal whose frequency varies with the inputted modulating signal.  The splitter 16 splits in power the output of the voltage-controlled oscillator 14 into a transmit signal Ss and a local signal L. The transmit antenna 18 outputs the transmit signal Ss as a radar wave to a frontal obstacle detection range.  The antenna array 20 is made up of Nc (eight in this embodiment) receive antennas.  The antenna switch 22 is responsive to a selection signal X from the switch controller 32 to select one of connections between the receive antennas and the mixer 24.  The mixer 24 mixes the local signal L with a signal Sr target which has reflected the radar wave transmitted from radar apparatus 2 (Natsume, ¶0078). Also, signal processor produces the modulation command signal so as to change the sweep time between the first and second modulation mode (Natsume, ¶0106). Further, modulated frequency of the transmit signal in the second modulation mode is, as shown in FIG. 14(b), greater than in the first modulation mode, as shown in FIG. 14(a), the possibility that the relation in frequency level between the transmit signal and the received signal has been reversed in either of the modulated frequency-rising and -falling ranges is lower.  The above re-calculation in step 372 results in improved accuracy of identifying a target when the relation in frequency level between the transmit signal and the received signal is reversed only in the first modulation mode (Natsume, ¶0122).  


D)	However, Examiner very kindly point out based on the above citied paragraphs in part B that modulation results arising from reflections of the radar wave from desired target and recalculating or measuring is done only when the received signal is reversing/reflecting in the first modulation mode, therefore the calculation done when in the first mode and not done when is changing/transitioning between modes (emphasis added). 
E)	Applicant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.
4.	Therefore, the limitations of the claims are met and the rejection is made final. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A)	Claims 1, 3, 5-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gravelle (US 20110309969 A1) in view of Natsume (US 20030052813 A1). 

wherein (i) the one or more transmitters are configured to wirelessly transmit a largeband signal (Gravelle, ¶0117, transmitting RF/largeband signal) in such a way that the largeband signal travels from the one or more transmitters to a backscatter node (Gravelle, ¶0056 and ¶0117, RF signals travels through the transmitter to RFID tag of backscatter cross section), reflects from the backscatter node and travels to the one or more RF receivers (Gravelle, ¶0056 and ¶0007, reflect from the backscatter RFID tag and receive a return signal by receiver), (ii) the one or more RF receivers are each configured to take measurements of the largeband signal (Gravelle, ¶0019-20, measuring the RF signals; also see ¶0057, measuring distance of the signals (i.e. RF signals)), (iii) the one or more computers are programmed (A) to identify, based on the measurements, when the backscatter node is in a first reflective state and when the backscatter node is in a second reflective state, the first reflective state differing from the second reflective state in that a reflection response of the backscatter node is different in the first reflective state than in the second reflective state, which reflection response is phase or amplitude of RF reflection from the backscatter node as a function of RF radiation incident on the backscatter node, or (B) to identify, based on the measurements, when the backscatter node is transitioning between the first and second reflective states (Gravelle, ¶0057 and ¶0007, identifying based on measurement when the backscatter RFID tag is transitioning between states or changing from one reflecting 
 	However, Gravelle does not teach measurement is not taken when the backscatter node is transitioning between the first and second reflective states.  
 	In the same field of endeavor, Natsume teaches measurement is not taken when the backscatter node is transitioning between the first and second reflective states (Natsume, ¶0122, recalculating/measuring is done only when the received signal is reversing/reflecting in the first modulation mode). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claim invention to have incorporated the teaching of Natsume into Gravelle in order to transmit a frequency-modulated radar wave and receive a return thereof from an object to improve reliability to eliminate an error in detecting a distant target present outside a preset radar detecting range and also minimize an adverse effect of a return of radar wave (Natsume, ¶0028). 


 	As per claim 5 as applied to claim 1 above, Gravelle teaches  47(a) the system further comprises a radio frequency identification (RFID) reader (Gravelle, ¶0024, RFID reader); and (b) the backscatter node is an RFID tag (Gravelle, ¶0024, RFID tag).   
As per claim 6, Gravelle teaches  a method comprising: (a) wirelessly transmitting, with one or more radio frequency (RF) transmitters (Gravelle, ¶0117, RF transmitter), a largeband signal (Gravelle, ¶0117, transmitting RF/largeband signal) in such a way that the largeband signal travels from the one or more RF transmitters to a backscatter node (Gravelle, ¶0056 and ¶0117, RF signals travels through the transmitter to RFID tag of backscatter cross section), reflects from the backscatter node and travels to one or more RF receivers (Gravelle, ¶0056 and ¶0007, reflect from the backscatter RFID tag and receive a return signal by receiver); (b) taking measurements, with the one or more RF receivers, of the largeband signal (Gravelle, ¶0019-20, measuring the RF signals; also see ¶0057, measuring distance of the signals (i.e. RF or (ii) to identify, based on the measurements, when the backscatter node is transitioning between the first and second reflective states (Gravelle, ¶0057 and ¶0007, identifying based on measurement when the backscatter RFID tag is transitioning between states or changing from one reflecting state to another/second reflecting state); and (d) calculating estimates of phase or amplitude of the largeband signal for each frequency band in a set of multiple frequency bands of the largeband signal (Gravelle, ¶0073 and ¶0004, calculating phase of RF frequency signal of frequencies), which estimates are based on a portion of the measurements (Gravelle, ¶0111, calculations/estimate based on measurements), which portion of the measurements is taken when the backscatter node is in the first reflective state or in the second reflective state (Gravelle, ¶0007 and ¶0004, measuring the backscatter RFID tag when in the reflecting state).
However, Gravelle does not teach measurement is not taken when the backscatter node is transitioning between the first and second reflective states.  
 	In the same field of endeavor, Natsume teaches measurement is not taken when the backscatter node is transitioning between the first and second reflective states 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claim invention to have incorporated the teaching of Natsume into Gravelle in order to transmit a frequency-modulated radar wave and receive a return thereof from an object to improve reliability to eliminate an error in detecting a distant target present outside a preset radar detecting range and also minimize an adverse effect of a return of radar wave (Natsume, ¶0028). 
As per claim 8 as applied to claim 6 above, Gravelle teaches wherein: (a) the system further includes an additional transmitter (Gravelle, ¶0117, transmitter tags), which additional transmitter is configured to transmit an additional signal (Gravelle, ¶0117, transmitter tags transmit other/additional RF signals); and (b) the system is configured to transmit the largeband signal in such a way that the largeband signal reflects from the backscatter node while the reflection response of the backscatter node is modulated by the backscatter node in response to the additional signal (Gravelle, ¶0117 and ¶0007, transmit RF signal that reflects from backscatter RFID tag when modulating backscatter cross section of the tag antenna in presence of other RF signals).  
 	As per claim 10 as applied to claim 6 above, Gravelle teaches wherein47w the backscatter node is a radio frequency identification tag (Gravelle, ¶0024, RFID tag).   

B)	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gravelle (US 20110309969 A1) in view of Natsume (US 20030052813 A1) and further in view of Richley (US 20160097837 A1). 

 	In the same field of endeavor, Richley teaches determine a one-dimensional, two-dimensional or three-dimensional position of the backscatter node (Richley, ¶0044, determining 2D or 3D location/position of the RFID tag), based on the estimates of phase or amplitude (Richley, ¶0126, based on the measuring/estimating of relative phase). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claim invention to have incorporated the teaching of Richley into Gravelle and Natsume in order to provide a greater accuracy and consistency in a TOA-based target location system and an opportunity to reduce a transmission bandwidth associate with the TOA transmission by the multiple receivers (Richley, abstract). 
As per claim 7 as applied to claim 6 above, Gravelle in view of Natsume does not explicitly teach, determine a one-dimensional, two-dimensional or three-dimensional position of the backscatter node, based on the estimates of phase or amplitude. 
 	In the same field of endeavor, Richley teaches determine a one-dimensional, two-dimensional or three-dimensional position of the backscatter node (Richley, ¶0044, determining 2D or 3D location/position of the RFID tag), based on the estimates of phase or amplitude (Richley, ¶0126, based on the measuring/estimating of relative phase). 

C)	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gravelle (US 20110309969 A1) in view of Natsume (US 20030052813 A1) and further in view of Chowdhury (US 20130285750 A1). 
 	As per claim 4 as applied to claim 1 above, Gravelle in view of Natsume does not teach, decode data that is encoded, by orthogonal frequency-division multiplexing, in largeband signal.    
 	In the same field of endeavor, decode data that is encoded, by orthogonal frequency-division multiplexing, in largeband signal (Chowdhury, ¶0040 and ¶0049, decoding data by OFDM signal of RF signals). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claim invention to have incorporated the teaching of Chowdhury into Gravelle and Natsume in order to generate and track an envelope of an input RF signal to improve the efficiency of the power amplifier (Chowdhury, abstract).
As per claim 9 as applied to claim 6 above, Gravelle in view of Natsume does not teach, decode data that is encoded, by orthogonal frequency-division multiplexing, in largeband signal.    

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claim invention to have incorporated the teaching of Chowdhury into Gravelle and Natsume in order to generate and track an envelope of an input RF signal to improve the efficiency of the power amplifier (Chowdhury, abstract).
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643